Citation Nr: 0600935	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-26 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for a right wrist disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left wrist fracture. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to September 1982.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which, in 
pertinent part, granted an increased rating to 10 percent for 
the veteran's left wrist fracture residuals, denied service 
connection for a disorder of the back and a headache 
disorder, and found that no new and material evidence was 
received to reopen a previously denied claim of entitlement 
to service connection for a right wrist disorder.    

In October 2005, the veteran testified before the undersigned 
in a travel Board hearing held at the Atlanta RO. 

During the course of the appeal, the veteran appears to raise 
issues that have not been addressed by the RO.  Specifically, 
he has indicated that he sought service connection for the 
following:  a disorder of the neck at C5-C6 (see statement 
dated February 2000); a left shoulder disorder and a disorder 
of the hips (see August 2000 letter); and arthritis 
throughout the body (see September 2003 statement).  As these 
issues have not been addressed by the agency of original 
jurisdiction, they are referred to the RO for action deemed 
appropriate. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a right wrist disorder, 
but that additional development is necessary regarding the 
underlying service connection claim.  Accordingly, the matter 
of entitlement to service connection for a right wrist 
disorder based on de novo review is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 
Additionally, the issues of entitlement to service connection 
for a low back disorder and a headache disorder, and the 
issue of entitlement to a rating in excess of 10 percent for 
a left wrist disorder, are also remanded for additional 
development.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An unappealed March 1984 rating decision denied service 
connection for a right wrist disorder, based largely on the 
lack of any objective medical evidence showing a right wrist 
disorder.  

2.  Evidence received since the March 1984 decision includes 
a newly diagnosed disorder, right wrist arthritis; it thus 
bears directly on the matter at hand, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a right wrist disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156 (effective prior to August 29, 
2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has a right wrist disorder, 
recently diagnosed as arthritis, that was the result of 
inservice aggravation of a pre-service right wrist fracture.  
In March 1984, the RO denied the veteran's claim for service 
connection based largely on the lack of any objective medical 
evidence showing a right wrist disorder.  (February 1984 X-
rays were normal and that the evidence of record did not show 
the veteran's period of service caused permanent aggravation 
of disability due to a pre-service right wrist fracture.)   
The veteran was notified of the decision and of his appellate 
rights, and did not appeal it.  The March 1984 RO decision is 
final.  38 U.S.C.A. § 7105.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the March 1984 rating decision, the file 
contained only service medical records, statements from the 
veteran, and the report of a February 1984 VA examination.  
These records essentially showed the following:  the veteran 
fractured his right wrist prior to service; he was treated 
for right wrist problems following an inservice fall; 
bilateral post traumatic wrist pain was noted on separation; 
and the right wrist was found to be essentially normal on 
February 1984 VA examination with X-rays.  

In March 1984, the RO denied service connection for a right 
wrist disorder, based largely on the lack of objective 
medical findings of a right wrist disorder on VA examination 
in February 1984.

Records received since the March 1984 rating decision include 
the following:  assertions from the veteran reporting that 
his right wrist problems were well-documented during service; 
additional VA treatment records including diagnoses of 
polyarthritis; the report of an October 2001 VA examination; 
credible testimony from the veteran in his October 2005 
hearing (relating the current right wrist disorder to his 
inservice injury and the wrist pain noted at separation from 
service); and the report of September 2005 X-rays showing 
mild degenerative osteoarthritis of the right wrist.  

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes medical records diagnosing a current right 
wrist disorder, osteoarthritis, and credible testimony 
linking the diagnosed arthritis to service, this evidence 
bears directly on the bases for the previous denial of the 
claim (i.e., the matter at hand), and is also so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hence it is material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a right wrist 
disability may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right wrist disorder 
is reopened.  To this extent only, the benefit sought on 
appeal is allowed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

Here, review of the claims file reveals that the veteran was 
never sent proper VCAA notification with regard to any of the 
claims on appeal.  Review of the record reveals that the 
notice letter sent in April 2000 (addressing all claims) 
discussed the concept of well-groundedness, a concept no 
longer applicable.  Additionally, both the April 2000 letter 
and a subsequent letter sent in September 2001 (which 
pertained only to the issue involving the left wrist), failed 
to inform the veteran of the type of evidence he is expected 
to provide and did not ask the veteran to submit any evidence 
in his possession pertaining to the claims.  These letters do 
not provide adequate notice.  See 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran must be sent VCAA notification with regard to each 
issue on appeal.

As noted above, the veteran fractured his right wrist prior 
to entrance into service.  At entrance, however, his upper 
extremities were evaluated as normal.  During service, the 
veteran suffered a fall in which he apparently injured both 
wrists.  He had inservice treatment for right wrist problems 
diagnosed as arthralgia.  He was placed on profile for his 
wrist problems.  While a chronic right wrist disorder was not 
diagnosed until recently, the veteran has long asserted that 
his right wrist problems were made worse as a result of his 
fall during service.  The file contains no medical opinion 
addressing the question of whether the veteran's current 
right wrist arthritis was the result of inservice aggravation 
by some aspect of his period of service.  This question must 
be answered.  A new examination with medical opinion is in 
order.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following:

1.  With regard to each claim on appeal, 
the RO should issue a VCAA letter (and 
follow-up with any necessary action) to 
ensure that all notification and 
assistance mandated by the VCAA are 
provided in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and all 
interpretative Court decisions, 
specifically including those cited above.  
The appellant and his representative must 
be specifically advised of what is 
necessary to establish entitlement to the 
benefits sought, and of his and VA's 
respective responsibilities in claims 
development.  The appellant should be 
specifically notified of the laws 
involving service connection and 
increased ratings, of the type of 
evidence he should submit to support his 
claims, and of the type of evidence VA 
will be responsible for obtaining.     

2.  The veteran should be afforded a VA 
examination of the right wrist to 
ascertain the nature and likely etiology 
of any current right wrist disorder.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination; the 
examiner should indicate the claims 
folder was reviewed.  The examination 
should include any necessary studies.  
The examiner should note and comment on 
the veteran's inservice treatment for 
right wrist problems, including treatment 
following his inservice fall.  The 
examiner should specifically be asked to 
provide a medical opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that any 
current right wrist disorder is the 
result of inservice injury or inservice 
aggravation of a pre-service injury.  The 
examiner should explain in detail the 
rationale for any opinion(s) given.

3.  The RO should then readjudicate the 
claims, including de novo review of the 
issue involving the right wrist disorder 
with consideration of VAOPGCPREC 3-03 
(July 16, 2003) and the recently amended 
38 C.F.R. § 3.304(b).  If a benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to complete the record, and 
to ensure due process.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


